                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  DOC#:
                                                                  DATE FILED:     I127/   I   z__ u



 TASHIKA STURKEY and JORDAN
 STURKEY,

                             Plaintiffs,
                                                              No. 19-CV-1999 (RA)
                        V.
                                                                      ORDER
 JOE HASKELL SMITH, JR. and WIZ
 TRANS LLC,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         As discussed at today's conference, the deadline to complete discovery is hereby

extended to May 22, 2020. The parties shall appear for a post-discovery conference on May 29,

2020 at 11 A.M.

SO ORDERED.

Dated:      January 31, 2020
            New York, New York

                                                  Ronme Abrams
                                                  United States District Judge
